676 S.E.2d 901 (2009)
Chad J. CHAPMAN, Lauren B. Chapman
v.
Lila M. PAYNE and Washington Investor's Group LLC.
No. 419P08-2.
Supreme Court of North Carolina.
April 30, 2009.
Lila M. Payne, Pro Se.
Alexandre N. MacClenahan, Greenville, SC, for Chapmans.

ORDER
Upon consideration of the petition filed by Defendant on the 15th day of April 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in Conference this the 30th day of April 2009."
Upon consideration of the petition filed by Defendant on the 15th day of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 30th day of April 2009."
Upon consideration of the petition filed by Defendant on the 15th day of April 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 30th day of April 2009."